Title: Thomas Jefferson to Joseph Gales (1786–1860), 7 December 1818
From: Jefferson, Thomas
To: Gales, Joseph,Gales & Seaton


          
            Sir
            Monticello Dec. 7. 18.
          
          I have long ceased to read newspapers, except a single one of my own state, & that chiefly for the advertisements. perfectly resigned as a passenger to the steerage of those who are navigating the vessel of State, & with entire confidence in them, I scarcely enquire or wish to know what is passing. age has relieved me from these cares, and now calls for tranquility and rest. under these circumstances it is useless to be recieving newspapers which I never open, and difficult and troublesome to be making small & fractional remittances into other states. I have therefore requested my friend mr Barnes to pay up my account with you to the last day of the present year, say of the present month, and to be discontinued as a subscriber after that date.
          I make my acknolegements to you for the satisfaction recieved  your paper as long as these communications had any object with me, and I retire from it with the best wishes for your success health & happiness.
          
            Th: Jefferson
          
        